Citation Nr: 0715744	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for gouty arthritis.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service connected coronary artery 
disease and hypertension.

4.  Entitlement to service connection for tinnitus, claimed 
as secondary to service connected coronary artery disease and 
hypertension.

5.  Entitlement to service connection for headaches, claimed 
as secondary to service connected coronary artery disease and 
hypertension.

6.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected coronary artery 
disease and hypertension.

7.  Entitlement to service connection for shortness of 
breath, claimed as secondary to service connected coronary 
artery disease and hypertension.
8.  Entitlement to a rating in excess of 10 percent for left 
ankle arthritis.

9.  Entitlement to a rating in excess of 10 percent for right 
ankle arthritis.

10.  Entitlement to an effective date prior to July 1, 2003, 
for the grant of service connection for chronic renal 
insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to August 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2005, 
August 2005, and March 2006 rating decisions by the Salt Lake 
City, Utah, VA Regional Office (RO).

The issue of entitlement to service connection for gouty 
arthritis was discussed at the videoconference hearing before 
the undersigned as a claim that had been previously denied 
and must be reopened with the submission of new and material 
evidence.  However, after reviewing the March 2001 rating 
decision, the veteran's notice of disagreement therewith, the 
subsequent statement of the case, and the Board's December 
2002 decision, the Board concludes that the issue of 
entitlement to service connection for gouty arthritis of 
joints other than the ankles has remained open since the 
March 2001 rating decision.  Additionally, while a November 
1981 rating decision previously denied service connection for 
diabetes mellitus on a direct basis, the current claim is one 
of secondary service connection, and will be addressed de 
novo.  The issues have been characterized as listed on the 
preceding two pages to reflect the veteran's claims and the 
medical findings.

The issue of entitlement to service connection for a 
psychiatric disorder was remanded by the U.S. Court of 
Appeals for Veterans Claims (Court) in August 2003; it is 
being considered under the docket number assigned when that 
matter was before the Board in December 2002, and is the 
subject of a separate Board decision.

The issues of entitlement to service connection for tinnitus, 
and to ratings in excess of 10 percent, each, for arthritis 
of both ankles, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  Competent (medical) evidence reasonably establishes that 
the veteran's gout became manifest in service.

2.  The veteran's gouty arthritis of the hands, feet, 
patellar tendons, and wrists may not be disassociated from 
the gout that became manifest in service.

3.  It is not shown that the veteran's sleep apnea, 
headaches, or diabetes mellitus were caused or aggravated by 
his service connected coronary artery disease with 
hypertension.

4.  A July 2005 written statement signed by the veteran and 
his representative indicated that he wished to withdraw his 
appeal in the matter of service connection for shortness of 
breath as secondary to service connected coronary artery 
disease and hypertension; there is no question of law or fact 
remaining before the Board in this matter.

5.  The veteran's claim seeking secondary service connection 
for chronic renal insufficiency was received July 19, 2002.


CONCLUSIONS OF LAW

1.  Service connection for gout is warranted. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  Service connection for gouty arthritis of the hands, 
feet, patellar tendons, and wrists is warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

3.  Service connection for sleep apnea, headaches, or 
diabetes mellitus as secondary to service connected 
hypertension/coronary artery disease is not warranted.  
38 U.S.C.A. §§ 1110. 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2006).

4.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for shortness of 
breath as secondary to service connected coronary artery 
disease and hypertension.  38 U.S.C.A. § 7105(d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

5.  An earlier effective date of July 19, 2002, is warranted 
for the award of service connection for chronic renal 
insufficiency.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Shortness of Breath

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In a written statement signed by the veteran and his 
representative, summarizing an informal conference with the 
veteran conducted in July 2005, the veteran withdrew his 
appeal in the matter of service connection for shortness of 
breath as secondary to service connected coronary artery 
disease and hypertension.  Hence, there is no allegation of 
error of fact or law for appellate consideration on that 
issue.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and it must be dismissed 
without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
dated in March 2005 and October 2005 explained what the 
evidence needed to show to substantiate the claims, and 
explained that VA was responsible for obtaining relevant 
records from any federal agency, that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The service 
connection claims were then readjudicated.  See March and 
June 2006 supplemental statements of the case (SSOCs).  A 
March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A July SOC addressed the 
matters pertaining to the ratings for ankle disabilities, 
effective date of award, and secondary service connection for 
diabetes, advising the veteran of what the evidence showed, 
the legal criteria, and the bases for the determinations 
made.  Any notice timing errors were cured, as the veteran 
was provided ample opportunity to respond/supplement the 
record after notice was given.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service and VA medical records.  He was afforded VA 
examinations.  The record was held open following the 
hearing, and the veteran submitted additional evidence with 
waiver of RO consideration.  He has not identified any 
additional evidence pertinent to these claims.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

                                                Factual 
Background

The veteran's service medical records do not mention gout or 
gouty arthritis.  An October 1981 VA examination found no 
evidence of diabetes mellitus.  A Kelly Air Force Base 
treatment record dated in November 1987 noted gout.  A 
December 1996 outpatient record referred to a "long history 
of gout."  A September 2001 sleep study confirmed a 
diagnosis of sleep apnea.

An April 2002 statement from P.R., A.R.N.P. indicated that 
"possibly due to" his service connected hypertension, the 
veteran had developed renal insufficiency, sleep apnea, 
diabetes mellitus, and severe headaches.  X-rays of the feet 
in July 2002 showed findings suggestive of inflammatory 
arthritis such as gout.

A VA Chief, Orthopedic Surgical Department, examined the 
veteran in September 2002.  This physician's opinion, based 
on review of the record and interview with the veteran, was 
that:

I believe that he probably was having 
symptoms of gout during the period of time 
that he served in the Air Force.  
Furthermore, I believe that the gout has 
definitely been the cause of his forefoot 
pain and hand pain.

An August 2005 statement from J.M.H., M.D., stated that it 
was his opinion that the veteran's "diabetes and 
hypertension are associated."  An October 2005 statement 
from J.E.B., R.N.P., a Nurse Practitioner, noted that "sleep 
apnea is associated with hypertension, obesity, and 
congestive heart failure."

On a December 2005 VA examination report, the VA physician 
noted, after reviewing the record, that:

[The veteran's] private physician has opined 
that [diabetes and hypertension] are 
associated but does not describe the basis 
for his opinion.  Diabetes, hypertension, 
and heart disease are all associated issues; 
however, diabetes is not caused by 
hypertension.  Diabetes risk factors include 
obesity and family history.  However, his 
diabetes is not caused by his service 
connected hypertension.

On a February 2006 VA examination report, the examining VA 
physician noted, after "careful review of the available 
facts," that:

The veteran's sleep apnea and headaches 
are not caused by or related to his 
service connected heart disease and/or 
hypertension or medications taken for 
these conditions.  

The same examiner diagnosed gouty arthritis of the patellar 
tendons, left interphalangeal joint in the thumb, the distal 
phalangeal joints of most of the fingers, and possible gouty 
arthritis of both wrists.  He indicated that "it appears the 
gout started after the veteran was released from active 
duty."

A May 2006 report from a private podiatrist, G.A.G, D.P.M., 
noted that the veteran had gouty arthritis of the bilateral 
first metatarsal phalangeal joints.  He stated that the 
veteran had foot and ankle pains in service that could have 
been related to gout.  An undated letter of record from this 
same physician noted that after review of evidence of record 
that "I would concur that [the veteran] would have more than 
50% chance that he had gouty arthritis that was present 
during his military service."  Later in the same letter he 
states the veteran would have "more than a 50% chance of 
having gouty arthritis related to his military service."

Service connection for hypertension was granted in November 
1981.  The veteran filed his claim for service connection for 
kidney disease as secondary to hypertension on July 19, 2002.  
A VA examination in June 2005 found that the veteran had 
chronic renal insufficiency that was as likely related to his 
service connected hypertension as it was to diabetes.  
Secondary service connection for chronic renal insufficiency 
was granted in an August 2005 rating decision, with an 
effective date of July 1, 2003, assigned.

The veteran has testified that he was first found to have 
gout shortly after separation from service in 1980 by a 
private physician, but that there are no records available.



                                          Legal Criteria and 
Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Gout and Gouty Arthritis

While the record does not contain a diagnosis of gout until 
1987, approximately seven years after separation from 
service, and gouty arthritis is not identified until years 
after that, there are medical opinions of record from a VA 
Chief of Orthopedic Surgery and a private podiatrist 
supporting a finding that the veteran likely had symptoms of 
gout and gouty arthritis during service.  These opinions are 
based on review of the record as well as interviews with the 
veteran, and the Board is unwilling to second-guess the 
conclusions of a VA Chief of Orthopedic Surgery (as well as 
that of a private medical practitioner) in a matter of 
medical etiology.  While a VA neurologist stated in February 
2006 that it "appears the gout started after the veteran was 
released from active duty," the medical evidence in this 
case is at least in equipoise as to whether the veteran's 
gout and gouty arthritis are related to his service.  As the 
law requires, the Board resolves the benefit of the doubt in 
favor of the appellant and concludes that service connection 
for gout and gouty arthritis of the hands, feet, patellar 
tendons, and wrists is warranted.

Secondary Service Connection:  Sleep Apnea, Headaches, 
Diabetes Mellitus 

The veteran's sleep apnea, tinnitus, headaches, and diabetes 
mellitus were not manifested in service or for several years 
thereafter, and it is not alleged that the disabilities were 
incurred or aggravated while he was on active duty.  The 
theory of entitlement proposed in these claims is one of 
secondary service connection, i.e., that the claimed 
disabilities are related to the veteran's service connected 
hypertension and coronary artery disease.

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as sleep apnea, 
headaches, and diabetes mellitus have all been diagnosed.  
The further two requirements that must be met are: (1) There 
must be evidence of a service-connected disability and (2) 
There must be competent evidence of a nexus between the 
service- connected disability and the disability for which 
secondary service connection is claimed.

As the veteran has established service-connection for 
coronary artery disease and hypertension, and sleep apnea, 
headaches, and diabetes are diagnosed, what remains to be 
shown is that the claimed disabilities were caused or 
aggravated by the service connected coronary artery disease 
and/or hypertension. 

Medical evidence favorable to the veteran's claims consists 
of the nurse practitioner's April 2002 statement that 
"possibly due to" his hypertension, the veteran developed 
sleep apnea, diabetes mellitus, and headaches; another nurse 
practitioner's statement in October 2005 that sleep apnea is 
"associated" with hypertension; and the veteran's 
physician's statement in August 2005 that "diabetes and 
hypertension are associated."

Each of these statements is either equivocal or so vague as 
to be less than probative on the issues at hand.  
Significantly, none of these medical professionals 
specifically opines that any of the veteran's claimed 
disabilities were in fact caused or aggravated by his 
hypertension/coronary artery disease.  Consequently, these 
statements are not probative evidence regarding a nexus 
between sleep apnea, headaches, or diabetes mellitus and 
hypertension/coronary artery disease in the veteran's 
specific case.  Notably, the VA physicians who examined the 
veteran in December 2005 and February 2006 reviewed the 
complete file and provided well-supported opinions on the 
nexus questions.  Their conclusions were that the veteran's 
sleep apnea, diabetes mellitus, and headaches were not caused 
by or aggravated by his service connected hypertension, 
coronary artery disease, or medications therefor.  These 
statements by physicians who reviewed the complete record are 
inherently more persuasive than the brief, general and 
unsupported opinions of the nurse practitioners and veteran's 
physician.

Because the December 2005 and February 2006 VA examiners' 
opinions are the most persuasive and probative evidence 
regarding a possible nexus between the disabilities for which 
service connection is sought and the already service-
connected hypertension/coronary artery disease, the 
preponderance of the evidence is against a finding that the 
veteran's sleep apnea, diabetes mellitus, and headaches were 
caused or aggravated by his service connected coronary artery 
disease/hypertension.  A threshold requirement for 
establishing secondary service connection is not met, and 
these claims must be denied.

Effective Date for Grant of Service Connection for Chronic 
Renal Insufficiency

A review of the procedural history of this claim is again 
helpful.  The veteran's active service ended in August 1980.  
Service connection for hypertension was granted in November 
1981.  The veteran filed his claim for service connection for 
kidney disease as secondary to hypertension on July 19, 2002.

In a January 2005 rating decision, the RO granted service 
connection for coronary artery disease.  A 30 percent rating 
was assigned from July 1, 2003, the date on which medical 
evidence of record established a diagnosis of coronary artery 
disease.

In an August 2005 rating decision, the RO granted service 
connection for chronic renal insufficiency.  Pursuant to 
applicable regulations, the disability was combined with the 
coronary artery disease and the rating elevated to the next 
level to arrive at a 60 percent rating for coronary artery 
disease with chronic renal insufficiency, also from July 1, 
2003.

In September 2005, the veteran submitted a notice of 
disagreement with the effective date of the service 
connection award for chronic renal insufficiency.

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim (filed over one year after release from active 
duty), a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

Here, entitlement arose when the three criteria for secondary 
service connection were established.  That is, a service 
connected disability; a current condition; and evidence of a 
nexus between the service connected disability and the 
claimed resulting disability.  Service connection for 
hypertension had been established effective August 1980, and 
medical evidence the veteran had renal insufficiency was of 
record as of April 2002.  The June 2005 VA examiner's opinion 
confirmed the existing medical nexus between the two.  Thus, 
entitlement to service connection for renal insufficiency as 
secondary to service connected hypertension arose prior to 
the veteran's claim for secondary service connection for 
kidney disability on July 19, 2002, and entitlement to the 
grant of secondary service connection for renal insufficiency 
from that date is warranted.  

ORDER

Service connection for gout is granted.

Service connection for gouty arthritis of the hands, feet, 
patellar tendons, and wrists is granted.

Service connection for sleep apnea as secondary to service 
connected coronary artery disease and hypertension is denied.

Service connection for headaches as secondary to service 
connected coronary artery disease and hypertension is denied.

Service connection for diabetes mellitus as secondary to 
service connected coronary artery disease and hypertension is 
denied.

The appeal in the matter of service connection for shortness 
of breath as secondary to service connected coronary artery 
disease and hypertension is dismissed.

An earlier effective date of July 19, 2002, for the award of 
service connection for chronic renal insufficiency, is 
granted, subject to the regulations governing payment of 
monetary awards.


REMAND

The veteran was last examined by VA for his left and right 
ankle disabilities in February 2006.  As he testified before 
the undersigned in September 2006 that the disabilities had 
worsened since that examination, another VA examination is in 
order.

An April 2002 statement from P.R., A.R.N.P. indicated that 
"possibly due to" his service connected hypertension, the 
veteran had tinnitus.  

VA examinations were scheduled in February 2006 in part for 
the purpose of obtaining a nexus opinion on the issue of 
secondary service connection for tinnitus.  However, the VA 
neurologist stated that he would leave the tinnitus question 
to the Ear, Nose, and Throat Clinic, while the VA audiologist 
stated that "the question regarding the relationship of the 
veteran's symptoms and his heart disease/medications is 
beyond the scope of audiology and should be addressed by a 
physician."  Accordingly, further development of medical 
evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
bilateral ankle disabilities (to include a 
detailed listing of all orthopedic 
manifestations and any associated 
impairment).  The veteran's claims file 
and a copy of all the pertinent criteria 
for rating ankle disabilities must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies, specifically 
including ranges of motions and reports of 
any further limitations due to pain/on 
use, should be completed.

2.  The RO should also arrange for the 
veteran's claims folder to be reviewed by 
an otolaryngologist to secure an opinion 
as to whether it is at least as likely as 
not (a 50 percent or better probability) 
that the veteran's tinnitus is proximately 
due to, or was aggravated by (and if so, 
to what degree) his service-connected 
coronary artery disease and hypertension 
(or is otherwise related to service).  If 
deemed necessary by the physician, the 
veteran should be scheduled for 
examination.  The physician must explain 
the rationale for any opinions given.

3.  The RO should then re-adjudicate the 
remaining claims.  If any remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


